Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 7, 9 and 13 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a device to-be-charged, comprising: a receiving coil, comprising multiple pairs of joints, wherein receiving-coil turns, of the receiving coil, defined by each pair of joints is different; and a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit; a first charging channel, provided with a step-down circuit, wherein the step-down circuit is configured to receive an output voltage of the wireless receiving circuit and decrease the output voltage of the wireless receiving circuit to obtain an output voltage and an output current of the first charging channel, wherein a battery of the device to-be-charged is charged according to the output voltage and the output current of the first charging channel; a detecting circuit, configured to detect at least one of a voltage and a current in the first charging channel; and a second charging channel, provided with a converting circuit, wherein the converting circuit is configured to receive the output voltage and an output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit, to make at least one of an output voltage and an output current of the second charging channel match the at least one of a charging voltage and a charging current currently required by the battery, wherein the battery is charged according to the at least one of the output voltage and the output current of the second charging channel; wherein the control circuit is configured to: select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit according to a charging channel used for charging the battery, wherein the charging channel is the first charging channel or the second charging channel; control a first pair of joints among the multiple pairs of joints to be electrically coupled with the wireless receiving circuit to make the wireless receiving circuit receive a wireless charging signal through a part of the receiving coil defined by the first pair of joints when the battery of the device to-be-charged is charged through the first charging channel; and control a second pair of joints among the multiple pairs of joints to be electrically coupled with the wireless receiving circuit to make the wireless receiving circuit receive a wireless charging signal through a part of the receiving coil defined by the second pair of joints when the battery of the device to-be-charged is charged through the second charging channel, wherein receiving-coil turns defined by the first pair of joints is smaller than receiving-coil turns defined by the second pair of joints, together will all limitations recited in the independent claim 7.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claim 7 is allowed. 

The dependent claims 9 and 13 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 7, 9 and 13 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851